Name: Commission Regulation (EEC) No 462/85 of 22 February 1985 repealing Regulation (EEC) No 532/75 and amending Regulations (EEC) No 900/84 and (EEC) No 398/85 as regards export refunds on milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  processed agricultural produce;  trade policy
 Date Published: nan

 23 . 2. 85 No L 54/ 15Official Journal of the European Communities COMMISSION REGULATION (EEC) No 462/85 of 22 February 1985 repealing Regulation (EEC) No 532/75 and amending Regulations (EEC) No 900/84 and (EEC) No 398/85 as regards export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Articles 10 (3) and 17 (4) thereof, these amounts causes problems inter alia owing to the fact that varying quantities of milk powder with varying fat contents may be incorporated in feeding ­ stuffs ; whereas the amount of the aid should no longer be recovered by means of a levy on exporta ­ tion ; Whereas a refund is granted on exportation for skimmed-milk powder which has been denatured or incorporated in feedingstuffs, in accordance with Commission Regulation (EEC) No 398/85 (9) ; whereas the amount of the refund is slightly higher than the amount of the aid ; whereas, because it is no longer possible to recover the amount of the aid by means of a levy on exportation, refunds for skimmed milk and buttermilk powder, denatured or incorporated in compound feedingstuffs, should be reduced or, if necessary, should not be granted in order to ensure that such products are not exported at a price lower than the world market price ; Whereas the compensatory monetary amounts fixed by Commission Regulation (EEC) No 900/84 (l0), as last amended by Regulation (EEC) No 456/85 (11 ), should be altered in consequence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees for Milk and Milk Products and Cereals, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States (3), as last amended by Regulation (EEC) No 855/84 (4), and in particular Article 6 thereof, Whereas, in accordance with Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (*), as last amended by Regulation (EEC) No 2128/84 (6), aid is granted for liquid and powdered skimmed milk and buttermilk fulfilling certain conditions which are denatured or incorporated in feedingstuffs ; whereas, in accordance with Article 2 (8) of the said Regulation, where the products referred to are exported after dena ­ turing or in the form of compound feedingstuffs, an amount equal to the aid is levied ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 532/75 is hereby repealed.Whereas the amounts of aid to be recovered on expor ­ tation are laid down by Commission Regulation (EEC) No 532/75 Q, as last amended by Regulation (EEC) No 1047/84 (8) ; whereas it is necessary to determine the amounts of aid to be recovered for milk and buttermilk powder which has been denatured or incor ­ porated in feedingstuffs ; whereas the determination of Article 2 The amounts of the refunds appearing in the Annex to Regulation (EEC) No 398/85 for the products falling within Common Customs Tariff subheading 23.07 ex B are hereby amended as specified in the Annex to this Regulation . (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6. 0 OJ No L 106, 12. 5 . 1971 , p. 1 . (4) OJ No L 90, 1 . 4. 1984, p. 1 . Is) OJ No L 169 , 18 . 7. 1968 , p. 4. ( «) OJ No L 196, 26 . 7. 1984, p. 6 . 0 OJ No L 56, 3 . 3 . 1975, p. 20 . (8) OJ No L 102, 14. 4. 1984, p. 26 . O OJ No L 48 , 16 . 2 . 1985, p . 6 . H OJ No L 92, 2 . 4. 1984, p . 2 . (") OJ No L 57, 25 . 2. 1985, p . 1 . No L 54/ 16 Official Journal of the European Communities 23 . 2. 85 For milk powder or granules (other than whey) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79 (OJ No L 199 , 7. 8 . 1979) or in accordance with Article 1 of Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12 . 1984) and feedingstuffs the lactic part of which contains milk powder or granules (other than whey), the amount shown shall be increased by the supplementary amounts indicated in the table below (where no amount is shown, only the supplementary amount shall apply) : Article 3 1 . Note (6) in part 5 of Annex I to Regulation (EEC) No 900/84 is hereby replaced by the following : '(6) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per 100 kg of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . Content by weight of milk powder or granules (other than whey) in the finished product Germany DM/ 100 kg Nether ­ lands Fl/ 100 kg United Kingdom £/ 100 kg Belgium/ Luxem ­ bourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg Ireland £Irl/ 1 00 kg More than 1 2 % but less l II I than 30 % 1,30 1,46 0,437 I 1,75 60,5 30 % or more but less than IIl I I\ 50 % 2,60 2,93 0,873II 2,49 121,1 50 % or more but less than I l \ 70 % 3,90 4,39 1,310 I 3,74 181,6 70 % or more but less than IIl I I 80 % 4,87 5,49 1,638 I 4,68 227,0 80 % or more but less than IIlII I 88 % 5,45 6,15 1,834II 5,24 254,3 88 % or more 5,84 6,58 1,965 5,61 272,4 Where the products contain skimmed-milk powder purchased under the terms of Regula ­ tion (EEC) No 368/77 (OJ No L 52, 24. 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) or (EEC) No 1844/77 (OJ No L 205, 11 . 8 . 1977) and more than 9,0 grams of iron and/or 1,2 grams of copper per 100 kilograms, the supplementary amounts indicated above shall be multiplied by the coefficient 0,27. 2. Note (8) in part 1 of Annex I to Regulation (EEC) No 900/84 is hereby replaced by the following : '(8) If the lactic part of the milk product contains milk powder or granules (other than whey), the amount shown shall be increased by 10 times the supplementary amount shown in the table in note (6) of part 5 of this Annex in respect of "more than 12% but less than 30%" or "30 % or more but less than 50 %", according to the amount of milk powder contained in the finished product. In this context, the third paragraph and the first sentence of the fourth paragraph in note (6) of part 5 shall also apply. When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per tonne of finished product of : If the product has not been produced in accor ­ dance with one of the Regulations referred to in the second and third paragraphs in this note , the coefficient 1,79 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State where Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976) applies .' 23 . 2 . 85 Official Journal of the European Communities No L 54/ 17  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate .' Article 4 This Regulation shall enter into force on 4 March 1985. However, where the amount of the refund for one or more products falling within subheading 23.07 B has been fixed in advance in accordance with Regulation (EEC) No 2729/81 (') before the date of entry into force of this Regulation, Regulation (EEC) No 532/75 shall continue to apply in respect of the quantities shown in the advance-fixing certificate. Where the amount of the aid for skimmed-milk powder, as referred to in Article 10 of Regulation (EEC) No 804/68 , is fixed at an amount other than 73 ECU per 100 kilograms during the period of validity of the advance-fixing certificate for such products, a coeffi ­ cient corresponding to the new amount of the aid divided by 73 shall apply to the amount to be recovered. However, the amounts to be recovered which are applicable before the date of application of the new amount of the aid shall remain applicable to milk and milk powder which are proved to have received only the aid applying before that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 272, 26 . 9 . 1981 , p. 19 . No L 54/ 18 Official Journal of the European Communities 23 . 2 . 85 ANNEX CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch, glucose or glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II , or milk products , excluding special compound feedingstuffs (9) : I. Containing starch, or glucose or glucose syrup, or maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II : a) Containing no starch or containing 10 % or less , by weight, of starch : (3) Containing 50 % or more but less than 75 % , by weight, of milk products of which content of milk in powder or granules (excluding whey), by weight, is (8) : (aa) Less than 30 % 5700 13 (bb) 30 % or more but less than 40 % 5700 23 1,79 (cc) 40 % or more but less than 50 % 5700 33 2,35 (dd) 50 % or more but less than 60 % 5700 42 2,91 (ee) 60 % or more but less than 70 % 5700 52 3,47 (ff) 70 % or more 5700 62 4,03 (4) Containing 75 % or more, by weight, of milk products , of which content of milk in powder or granules (excluding whey), by weight, is (8) : (aa) Less than 30 % 5800 13 (bb) 30 % or more but less than 40 % 5800 23 1,79 (cc) 40 % or more but less than 50 % 5800 32 2,35 (dd) 50 % or more but less than 60 % 5800 42 2,91 (ee) 60 % or more but less than 70 % 5800 52 3,47 (ff) 70 % or more but less than 75 % 5800 62 4,03 (gg) 75 % or more but less than 80 % 5800 72 4,31 (hh) 80 % or more 5800 82 4,59 II . Containing no starch, glucose or glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II, but containing milk products of which content of milk in powder or granules (excluding whey), by weight, is (8) : (a) 50 % or more but less than 60 % 5900 12 2,91 (b) 60 % or more but less than 70 % 5900 22 3,47 (c) 70 % or more but less than 80 % 5900 32 4,03 (d) 80 % or more 5900 42 4,59